 


109 HR 4265 IH: Elizabeth Cady Stanton Pregnant and Parenting Student Services Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4265 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Ms. Hart introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To establish a pilot program to provide grants to encourage eligible institutions of higher education to establish and operate pregnant and parenting student services offices for pregnant students, parenting students, prospective parenting students who are anticipating a birth or adoption, and students who are placing or have placed a child for adoption. 
 
 
1.Short titleThis Act may be cited as the Elizabeth Cady Stanton Pregnant and Parenting Student Services Act of 2005. 
2.Sense of CongressIt is the sense of Congress that— 
(1)pregnant college students should not have to make a choice between keeping their baby and staying in school; 
(2)the pilot program under this Act will help interested, eligible institutions of higher education establish pregnancy and parenting student services offices that will operate independent of Federal funding no later than 5 years after the date of the enactment of this Act; and 
(3)amounts appropriated to carry out other Federal programs should be reduced to offset the costs of this Act. 
3.DefinitionsIn this Act: 
(1)Eligible institution of higher educationThe term eligible institution of higher education means an institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that has established and operates, or agrees to establish and operate upon the receipt of a grant under this Act, a pregnant and parenting student services office described in section 7. 
(2)Parent; parentingThe terms parent and parenting refer to a parent or legal guardian of a minor. 
(3)SecretaryThe term Secretary means the Secretary of Education. 
4.Pregnant and parenting student services pilot programFrom amounts appropriated under section 9 for a fiscal year, the Secretary shall establish a pilot program to award grants to eligible institutions of higher education to enable the eligible institutions to establish (or maintain) and operate pregnant and parenting student services offices in accordance with section 7. 
5.Application; number of grants 
(a)ApplicationAn eligible institution of higher education that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require 
(b)Requests for additional informationThe Secretary may require an eligible institution submitting an application under subsection (a) to provide additional information if the Secretary determines such information is necessary to process the application. 
(c)Number of grantsSubject to the availability of appropriations under section 9, the Secretary shall award grants under this Act to no more than 200 eligible institutions. 
6.Matching Requirement An eligible institution of higher education that receives a grant under this Act shall contribute to the conduct of the pregnant and parenting student services office supported by the grant an amount from non-Federal funds equal to the amount of the grant. The non-Federal share may be in cash or in kind, fairly evaluated, including services, facilities, supplies, or equipment.  
7.Use of funds 
(a)In generalAn eligible institution of higher education that receives a grant under this Act shall use grant funds to establish (or maintain) and operate a pregnant and parenting student services office, located on the campus of the eligible institution, that carries out the following programs and activities: 
(1)Hosts an initial pregnancy and parenting resource forum— 
(A)to assess pregnancy and parenting resources, located on the campus or within the local community, that are available to meet the needs described in paragraph (2); and 
(B)to set goals for— 
(i)improving such resources for pregnant, parenting, and prospective parenting students; and 
(ii)improving access to such resources. 
(2)Annually assesses the performance of the eligible institution and the office in meeting the following needs of students enrolled in the eligible institution who are pregnant or are parents: 
(A)The inclusion of maternity coverage and the availability of riders for additional family members in student health care. 
(B)Family housing. 
(C)Child care. 
(D)Flexible or alternative academic scheduling, such as telecommuting programs. 
(E)Education to improve parenting skills for mothers and fathers and to strengthen marriages. 
(F)Resources to assist parents and prospective parents in meeting the material needs of their children. 
(G)Post-partum counseling and support groups. 
(3)Identifies public and private service providers, located on the campus of the eligible institution or within the local community, that are qualified to meet the needs described in paragraph (2), and establishes programs with qualified providers to meet such needs. 
(4)Assists pregnant and parenting students and their spouses in locating and obtaining services that meet the needs described in paragraph (2). 
(5)If appropriate, provides referrals for prenatal care and delivery, infant or foster care, or adoption, to a student who requests such information. An office shall make such referrals only to service providers that primarily serve the following types of individuals: 
(A)Parents. 
(B)Prospective parents awaiting adoption. 
(C)Women who are pregnant and plan on parenting or placing the child for adoption. 
(D)Parenting or prospective parenting couples who are married or who plan on marrying in order to provide a supportive environment for each other and their child. 
(b)Expanded servicesIn carrying out the programs and activities described in subsection (a), an eligible institution of higher education receiving a grant under this Act may choose to provide access to such programs and activities to a pregnant or parenting employee of the eligible institution, and the employee’s spouse. 
8.Reporting 
(a)Annual report by institutions 
(1)In generalFor each fiscal year that an eligible institution of higher education receives a grant under this Act, the eligible institution shall prepare and submit to the Secretary, by the date determined by the Secretary, a report that— 
(A)itemizes the pregnant and parenting student services office's expenditures for the fiscal year; 
(B)contains a review and evaluation of the performance of the office in fulfilling the requirements of this Act, using the specific performance criteria or standards established under paragraph (2)(A); and 
(C)describes the achievement of the office in meeting the needs listed in section 7(a)(2) of the students served by the eligible institution, and the frequency of use of the office by such students. 
(2)Performance criteriaNot later than 180 days before the date the annual report described in paragraph (1) is submitted, the Secretary— 
(A)shall identify the specific performance criteria or standards that shall be used to prepare the report; and 
(B)may establish the form or format of the report. 
(3)Additional informationAfter reviewing an annual report of an eligible institution of higher education, the Secretary may require that the eligible institution provide additional information if the Secretary determines that such additional information is necessary to evaluate the pilot program. 
(b)Report by SecretaryThe Secretary shall annually prepare and submit a report on the findings of the pilot program under this Act, including the number of eligible institutions of higher education that were awarded grants and the number of students served by each pregnant and parenting student services office receiving funds under this Act, to the appropriate committees of the Senate and the House of Representatives. 
9.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act no more than $10,000,000 for each of the fiscal years 2006 through 2010. 
 
